    Case 1:08-cr-20409-TLL ECF No. 94, PageID.442 Filed 01/25/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION



UNITED STATES OF AMERICA,

                      Plaintiff,                           Case No. 08-20409-1
v                                                          Honorable Thomas L. Ludington

RENO WORTHINGTON,

                  Defendant.
__________________________________________/



    ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
       On January 14, 2009, Defendant Reno Worthington pled guilty to one count of possession

of five or more grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1). ECF No. 29. He was

sentenced to 275 months imprisonment. ECF No. 36. On August 30, 2019, Defendant’s sentence

was reduced to 190 months by stipulated order under the First Step Act of 2018. ECF No. 88.

Defendant is currently housed at United States Penitentiary, Canaan (“USP Canaan”) in

Pennsylvania.

       On September 28, 2020, Defendant moved for compassionate release under 28 U.S.C. §

3582(c)(1)(A). Plaintiff, the United States of America (the “Government”), responded on October

6, 2020. ECF No. 90. Defendant filed a reply brief on November 9, 2020. ECF No. 91. For the

reasons set forth below, Defendant’s Motion for Compassionate Release will be denied.

                                               I.

       The United States is facing an unprecedented challenge with the novel coronavirus

(“COVID-19”) pandemic.
    Case 1:08-cr-20409-TLL ECF No. 94, PageID.443 Filed 01/25/21 Page 2 of 6




       The COVID-19 virus is highly infectious and can be transmitted easily from person
       to person. COVID-19 fatality rates increase with age and underlying health
       conditions such as cardiovascular disease, respiratory disease, diabetes, and
       immune compromise. If contracted, COVID-19 can cause severe complications or
       death.

Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). In light of the threat posed by COVID-19,

Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)—a form of

relief often referred to as “compassionate release.” Section 3582(c)(1)(A) provides,

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner's
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized
       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (internal citations omitted). “In

cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have

full discretion to define ‘extraordinary and compelling’ without consulting the policy statement §

                                                -2-
   Case 1:08-cr-20409-TLL ECF No. 94, PageID.444 Filed 01/25/21 Page 3 of 6




1B1.13.” Id. at *9. “[D]istrict courts may deny compassionate-release motions when any of the

three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.”

United States v. Elias, No. 20-3654, 2021 WL 50169, at *2 (6th Cir. Jan. 6, 2021).

                                                A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). On June 30, 2020,

Defendant sent a request to Warden E. Bradley asking for compassionate release based on his

medical conditions and the threat of COVID-19. On July 8, 2020 Defendant received a letter

denying his request for compassionate release. ECF No. 90-2 at PageID.417. Accordingly,

Defendant has exhausted his administrative remedies with the BOP.

                                                B.

       The next issue is whether sentence reduction is warranted by “extraordinary and

compelling reasons.” Because Defendant moves for compassionate release on his own behalf, §

1B1.13 is “inapplicable,” and [u]ntil the Sentencing Commission updates § 1B1.13 to reflect the

First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release.” Jones, 980 F.3d at 1109.

Accordingly, courts of this circuit are no longer confined to the considerations outlined in the

                                               -3-
    Case 1:08-cr-20409-TLL ECF No. 94, PageID.445 Filed 01/25/21 Page 4 of 6




policy commentary when determining if a defendant’s request is extraordinary and compelling,

such as whether an inmate suffers from a “terminal illness” or “serious physical or medical

condition.” U.S.S.G. § 1B1.13 cmt. n.1.

        Despite the lack of express guidance, Jones suggests that an inmate may have an

extraordinary and compelling reason for release where he suffers from a medical condition

identified as a risk factor for COVID-19. See id. at *2 n.6 (holding that inmate’s prior exposure to

tuberculosis “could be considered an extraordinary and compelling reason for compassionate

release” because it “put him at risk of contracting the virus” or “serious long-term health problems”

if he had already contracted it). Courts considering the issue post-Jones have agreed. See, e.g.,

United States v. Rucker, No. 17-20716, 2020 WL 7240900, at *2 (E.D. Mich. Dec. 9, 2020) (HIV

and asthma) (citing Jones, 980 F.3d at 1102 n.6); United States v. White, No. 18-20183, 2020 WL

7240904, at *3 (E.D. Mich. Dec. 9, 2020) (BMI of 45.9) (citing Jones, 980 F.3d at 1102 n.6);

United States v. Crowe, No. CR 11-20481, 2020 WL 7185648, at *3 (E.D. Mich. Dec. 7, 2020)

(latent tuberculosis, hyperlipidemia, obesity).

        More recently, the Sixth Circuit affirmed the denial of compassionate release based on a

two-part test for extraordinary and compelling reasons. See Elias, 2021 WL 50169, at *3. Under

the two-part test in Elias, the risk of contracting COVID-19 constitutes an extraordinary and

compelling reason “(1) when the defendant is at high risk of having complications from COVID-

19 and (2) the prison where the defendant is held has a severe COVID-19 outbreak.”1 Id. (quoting

United States v. Hardin, No. 19-CR-240, 2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020)).

The Sixth Circuit also held that the district court, in evaluating the movant’s medical conditions,

“properly considered the CDC guidance that was in effect at the time,” given that “[r]elying on


1
 Consistent with Jones, the court emphasized that district courts need not apply this definition but that it is
within their discretion to do so. Elias, 2021 WL 50169, at *4 n.1.

                                                     -4-
    Case 1:08-cr-20409-TLL ECF No. 94, PageID.446 Filed 01/25/21 Page 5 of 6




official guidelines from the CDC is a common practice in assessing compassionate-release

motions.” Id. at *4.

       Defendant is a 55-year-old male who suffers from hypertension, atherosclerosis,

osteoarthritis of his knee, chronic sinusitis and eczema. ECF No. 89 at PageID.388; ECF No. 90

at PageID.408. CDC guidance indicates that hypertension “might” pose an increased risk for

developing COVID-19 complications, as opposed to other conditions, like severe obesity, where

the relationship with COVID-19 is more certain. See People With Certain Medical Conditions,

CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html [https://perma.cc/ZMT3-28S7] (last visited Jan. 15, 2021). However, none of

Defendant’s other medical conditions appear relevant for COVID-19 purposes. See id. And

previously, “courts [] declined to grant compassionate release based on a diagnosis of hypertension

where no other high-risk medical conditions are present.” United States v. Nash, No. CR12-

23RSM, 2020 WL 4758260, at *3 (W.D. Wash. Aug. 17, 2020). There is no reason to think that

either Jones or Elias counsel a different result. Furthermore, Defendants’ hypertension is being

managed with medication, and the BOP states that his overall health would improve if he was more

compliant with the medical advice of staff. ECF 90-2 at PageID.417.

       Based on the foregoing, Defendant has not demonstrated an extraordinary and compelling

reason for release. Consequently, this Court declines to consider whether the § 3553 factors would

warrant a sentence reduction. See Elias, 2021 WL 50169, at *2. Defendant’s Motion for

Compassionate Release will be denied.




                                               -5-
   Case 1:08-cr-20409-TLL ECF No. 94, PageID.447 Filed 01/25/21 Page 6 of 6




      Accordingly, it is ORDERED that Defendant Reno Worthington’s Motion for

Compassionate Release, ECF No. 89, is DENIED.



      Dated: January 25, 2021                                             s/Thomas L. Ludington
                                                                          THOMAS L. LUDINGTON
                                                                          United States District Judge


                                             PROOF OF SERVICE

                     The undersigned certifies that a copy of the foregoing order was served
                     upon each attorney of record herein by electronic means and to Reno
                     Worthington #16644-039, CANAAN U.S. PENITENTIARY,
                     Inmate Mail/Parcels, P.O. BOX 300, WAYMART, PA 18472 by first
                     class U.S. mail on January 25, 2021.

                                                      s/Kelly Winslow
                                                      KELLY WINSLOW, Case Manager




                                                      -6-
